Exhibit STERN PARTICIPANTS TAX INDEMNIFICATION AGREEMENT THIS TAX INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of January 15, 2010, is entered into by and between David J. Stern (“Stern”), the Law Offices of David J. Stern, P.A. (“DJS”), Professional Title and Abstract Company of Florida, Inc. (“PTA”) and Default Servicing, Inc. (“DSI”, and collectively with Stern, DJS and PTA, the “Stern Participants”),Chardan 2008 China Acquisition Corp. (“Chardan”), and DAL Group, LLC (the “Company”). Recitals WHEREAS, DJS, PTA, DSI and Chardan are to become members of the Company and enter into the Amended and Restated Limited Liability Company Agreement of DAL Group, LLC dated as of the date hereof (the “LLC Agreement”). WHEREAS,to induce Chardan to enter into the LLC Agreement, the Stern Participants have agreed to enter into this Agreement to provide certain tax indemnifications to Chardan. NOW,
